

Exhibit 10.15
 


 
Amendment to Costa Employment Agreement
 


First Amendment to Employment Agreement


This First Amendment to Employment Agreement (this "First Amendment") is entered
into as of December 31, 2009 by and between Eastman Chemical Company ("Eastman")
and Mark J. Costa ("Costa") (collectively referred to as the "Parties")
concerning that certain Employment Agreement (the "Agreement") between the
Parties entered into as of May 4, 2006.


The Parties agree that effective as of the date of this First Amendment, Section
6 of the Agreement is hereby amended to delete Section 6(a) (which provided an
annual personal travel allowance of $75,000) and restated in its entirety as
follows:


"6.           PERSONAL BENEFITS AND PROVISIONS. In addition to other payments
and benefits provided hereunder, (a) Costa will receive customary perquisites as
provided to other Eastman executive officers; and (b) the annual personal travel
allowance of $75,000 previously provided in Section 6(a) of this Agreement shall
be included in Costa’s annual cash compensation, comprised of his annual base
salary and target annual variable cash incentive pay."


Except as amended by this First Amendment, the Agreement remains in full force
and effect.





         
Norris P. Sneed
 
Mark J. Costa
 
Date
Senior Vice President Manufacturing Support and Chief Administrative Officer
 
Executive Vice President Specialty Polymers, Coatings and Adhesives, and Chief
Marketing Officer
   















































139

 
Eastman Chemical Company – CONFIDENTIAL INFORMATION


 
 

--------------------------------------------------------------------------------

 
